Citation Nr: 0816717	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis.

2.  Entitlement to a rating in excess of 10 percent for 
vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran retired from the active military in October 2004 
with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The last supplemental statement of the case was issued in 
this case in October 2007.  In November 2007, the veteran 
submitted additional medical evidence and requested an RO 
review of the new evidence.  As such, the Board must remand 
this case for review of the evidence and the issuance of a 
supplemental statement of the case as may be appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
January 2007 to the present.

2.  Review the record, including the new 
evidence submitted by the veteran in 
November 2007, conduct any additional 
development which logically flows from a 
review of this additional evidence, and 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

